Case 1:20-cv-11655-TLL-PTM ECF No. 24 filed 09/03/20               PageID.541      Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

TUREK ENTERPRISES, INC., d/b/a,
ALCONA CHIROPRACTIC

                     Plaintiff,
V                                                          Case No. 20-11655
                                                           Honorable Thomas L. Ludington
STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,
STATE FARM FIRE AND CASUALTY
COMPANY,

                  Defendant.
__________________________________________/

                                            JUDGMENT

      In accordance with the Court’s order granting Defendants’ motion to dismiss and

dismissing the complaint with prejudice entered on this date,

      It is ORDERED that Defendants’ Motion to Dismiss, ECF No. 12, is GRANTED.

      It is further ORDERED AND ADJUDGED that Plaintiff’s complaint, ECF No. 1, is

DISMISSED WITH PREJUDICE.




      Dated: September 3, 2020                             s/Thomas L. Ludington
                                                           THOMAS L. LUDINGTON
                                                           United States District Judge
